Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to
AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Continued Examination Under 37 CFR 1.114
 2. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR. 1.114. Applicant’s submission filed on 14 May 2021 has been entered. 

Status of Claims 
3. 	Claims 1-5 and 7-16 are pending; of which claims 1 and 14 have been amended; claim 6 has been cancelled; and claims 1-5 and 7-16 are under consideration for patentability. 


Response to Arguments
4. 	Applicant's arguments dated 14 May 2021 have been fully considered but they are not persuasive or moot in view of the new grounds of rejection necessitated by Applicant’s amendments to the claims. 
	The Examiner has addressed the amended claims within the updated text below. 
	Regarding claim 1, Applicant argues that Sethna nor Doan disclose or suggests the amended limitation which recites “wherein the fixation device has a linear shape inside of the lead body, and wherein a section of the fixation device extended out of the lead body is designed to be deformed into a defined shape deviating from the linear shape” (pages 7-10 of the Arguments). The Examiner has addressed this limitation within the updated text below using the prior art by Reddy. 
	Regarding claim 14, Applicant argues that Eigler does not disclose the clamping “sleeve” which clamps the fixation device when a mandrel is pulled out of the lumen at a proximal end of the lead body (pages 11-13 of the Arguments).  In response to Applicant’s amendment, the Examiner has withdrawn the prior art by Eigler and has presented the prior art by Williams within the updated text below to address this limitation. 
	Regarding claim 16, Applicant argues that Nippoldt annealing treatment is tailored to a side of a lead body which isn’t distinctly pointed out to be the proximal and distal ends of the lead body (pages 10-11 of the Arguments). In response to Applicant’s argument, the Examiner respectfully submits that the proximal and distal “ends”, as argued by Applicant, are different from the proximal and distal “areas”, as claimed. Stated differently, the claims recite that the proximal area is soft annealed, which can be “one or more sides” can be annealed to allow for pre-formed bending on the lead body. Nippoldt also discloses that the lead body can have a differing modulus so that it is essentially softer on one side thereby causing the lead body to flex, or bend, toward the softer side. The Examiner emphasizes that annealing treatment to “one or more sides” of the lead body is very broad, and therefore can be interpreted as the proximal and distal areas of the lead body. This disclosure of paragraph [0026] also suggest that a person having ordinary skill in the art could anneal the areas of the lead body to be pre-formed or have pre-formed bending such that the distal end is less easily deformable than the proximal area of the fixation device. Therefore, the Examiner respectfully maintains that Nippoldt suggests, at the very least, wherein a proximal area of the fixation device is soft annealed, and wherein a distal area of the fixation device is annealed to be less easily deformable than the proximal area of the fixation device.

Claim Rejections - 35 USC § 103
5. 	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
6. 	Claims 1-2, 7-8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. (US 2014/0155966 A1) in view of Reddy (US 2008/0077220 A1).
Regarding claim 1, Sethna teaches an electrode lead for the coronary sinus ([0024]) comprising: 

at least one electrode to make contact with body tissue (lead 110 contains sensing electrode 118 [0025]), the at least one electrode being arranged on the distal section of the lead body (distal end 116 [0025, FIG. 1]), wherein the electrode lead has a fixation device that can be extended out of the lead body to fix the electrode lead in a blood vessel (fixation helix 612 [0025, 0040]). 
Sethna describes the electrode configuration for the right ventricle lead but does not explicitly disclose the electrode configuration on the coronary sinus lead. 
However, Sethna suggests that the electrode configuration on the right ventricle lead 110 can be altered to the lead 106 for the coronary sinus ([0025, 0040, 0045]). The prior states that various combinations of the embodiments can be made without departing from scope of the presently disclosed technology ([0045]). This teaching would lead a person having ordinary skill in the art to make the modification of alternating Sethna’s electrode configuration onto to the coronary sinus lead. The advantage of this modification will allow for fixating an electrode to the coronary sinus for treatment. 
	Sethna does not explicitly teach wherein the fixation device has a linear shape inside of the lead body, and wherein a section of the fixation device extended out of the lead body is designed to be deformed into a defined shape. 
The prior art by Reddy is analogous to Sethna, as they both teach fixation devices for cardiac lead systems ([abstract]). 

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sethna’s fixation device to be retracted and extended out from the housing, as taught by Reddy. The benefit of this modification will allow for retracting the fixation device to a non-deployed state when the device is not being used in proximity to the target tissue site. 
Regarding claim 2, Reddy teaches the fixation device arranged within a receptacle in the lead body and the opening being arranged on a distal end of the lead body (the anchor structure 11 is arranged within the receptacle or hole 2004 of the lead member 33. The anchor structure 11 is retracts and extends from the receptacle or hole 2004 [0056, FIGS. 4-9, FIG. 20]). 
Regarding claim 7, Reddy teaches wherein the defined shape corresponds to a helix (anchor structure 11 has a helical shape [0040, FIGS. 4-6]).
Regarding claim 8, Reddy teaches wherein the fixation device has a preformed helix to deform the said section (see the anchor structure 11 which has helical shape configuration [0040, FIGS. 4-6]).
. 

7. 	Claims 3-5, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. (US 2014/0155966 A1) in view of Reddy, and further in view of Doan et al. (US 2016/0059006 A1)
Regarding claim 3, Sethna in view of Reddy suggests the electrode lead according to claim 2. Sethna and Reddy do not explicitly teach wherein the electrode is connected with an electrical conductor that is arranged in an interior of the lead body, the electrical conductor extending helically around the said receptacle. 
The prior art by Doan is analogous to Sethna, as they both teach implantable cardiac leads with fixation or anchor mechanism ([abstract, 0051-0052]).
Doan teaches wherein the electrode is connected with an electrical conductor (helical conductor 29 [0051-0052]) that is arranged in an interior of the lead body ([FIG. 2A, FIG. 11]), the electrical conductor extending helically around the said receptacle (conductor 29 extends helically within the open space of the receptacle [FIG. 2A and FIG. 11]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the electrode suggested by Sethna in view of Reddy to be connected with helical electrical conductor that is arranged in the interior of the lead, as taught by Doan. The advantage of such 
Regarding claim 4, Doan teaches wherein the electrode lead comprises at least two electrodes to make contact with body tissue (ring electrode 30 [0053] and anchor 26 which acts as an electrode [0052]), the at least two electrodes being arranged on the distal section of the lead body ([0051-0053, FIG. 1]), the respective electrode being connected with an electrical conductor that is arranged in an interior of the lead body ([0052-0053]), the respective electrical conductor 16Atty. Ref. No. 0055955-000 190extending helically around the said receptacle (helical conductor 29 [0051-0052, FIG. 2A, FIG. 11]), and the electrical conductors being arranged coradial to one another (helical conductor 29 [FIG. 2A]).
Regarding claim 5, Doan teaches wherein the lead body has a proximal end ([0048, FIG. 1]), the proximal end having a connection device arranged on it to connect the electrode lead to an implantable pulse generator (electrical connector 18 connects electrode lead to pulse generator [0048]), and the respective electrical conductor being connected with an associated contact of the connection device (conductor 29 is associated with pin contact 24 and ring contacts 22 of connector 18 [0048, 0052]).
Regarding claim 11, Sethna in view of Reddy and Doan suggests wherein the fixation device has a lumen for insertion of a mandrel into the fixation device (Sethna teaches the lumen and mandrel [0034]), the fixation device being designed to be extended out of the lead body by means of a mandrel inserted into the lumen (Sethna’s mandrel is located within the lumen and the mandrel is designed to contain the lead sub-structures such as helical cables or electrical conductors [0034]. The Examiner respectfully submits that, under the modified structure suggested by Sethna in view of 
Regarding claim 15, Sethna in view of Reddy suggests the electrode lead according to claim 1. Doan teaches wherein the fixation device has at least one x-ray marker to measure a length of the extended section of the fixation device, this x-ray 18Atty. Ref. No. 0055955-000 190 marker being fixed on the fixation device (helical anchor 26 contains marker ring assembly 55 for fluoroscopic visualization to determine helical anchor’s extension level or position [0105, FIGS. 15A-15B]) and at least one x-ray marker that is fixed on the lead body (marker ring assembly 55 contains a marker on distal  lead body in order to view the anchor 26 in the fully retracted state [0024, 0105, FIG. 2B]). 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the lead body suggested by Sethna in view of Reddy with x-ray markers, as further taught by Doan. The benefit of adding Doan’s x-ray markers will allow for viewing the helical anchor in the fully retracted state and the fully extended state. 

 8. 	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sethna in view of Reddy, and further in view of Liu et al. (US 2005/0137671 A1).
Regarding claim 9, Sethna in view of Reddy suggests the electrode lead according to claim 1. Sethna and Reddy do not explicitly teach wherein the fixation device has an external thread that engages with an internal thread of the lead body, allowing the fixation device to be screwed out of the lead body and thereby extended.

Liu teaches wherein the fixation device has an external thread (the base of the fixation electrode contains external thread 676 [0066, FIG. 6A-6B]) that engages with an internal thread of the lead body (the outer shell 674 contains internal thread 682 which engages with external thread 676 of the fixation electrode [0072, FIG. 6A-6B]), allowing the fixation device to be screwed out of the lead body and thereby extended ([0072, FIG. 6A-6B]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the lead and fixation device suggested by Sethna in view of Reddy to contain engaging threads, as taught by Liu. The benefit of adding Liu’s engaging threads will allow for extending and preventing over-extension of the fixation helix. 

9. 	Claims 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. in view of Reddy, and further in view of Kaiser et al. (US 2017/0165475 A1).
Regarding claim 12, Sethna in view of Reddy suggests the electrode lead according to claim 1. Sethna and Reddy do not explicitly teach wherein the fixation device has a sleeve on a distal end of the fixation device that forms a stop for a mandrel.
The prior art by Kaiser is analogous to Sethna, as they both teach a fixation electrodes and a mandrel ([0006]).

Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify the fixation device suggested by Sethna in view of Reddy to contain a sleeve with a stop area, as taught by Kaiser. The benefit of this modification will allow the mandrel to apply a jamming force onto the electrode sleeve which will help secure the electrode to the vessel. 
Regarding claim 13, Kaiser teaches wherein the fixation device is designed to be locked in place with respect to the lead body, if a mandrel arranged in the lumen is pulled out of the lumen (the implantation tool / mandrel is used to help apply a jamming force to the electrode sleeve, helping secure the electrode to the vessel. After the electrode is secured, the mandrel is removed [abstract, 0013-0014]).

10. 	Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. in view of Reddy and Williams et al. (US 2005/0043765 A1).
Regarding claim 14, Sethna teaches an electrode lead for the coronary sinus ([0024]) comprising: 
a lead body (lead 106 [0024]) that has a distal section for insertion into the coronary sinus (distal end 116 [0025, FIG. 1]); and
at least one electrode to make contact with body tissue (lead 110 contains sensing electrode 118 [0025]), the at least one electrode being arranged on the distal section of the lead body (distal end 116 [0025, FIG. 1]), wherein the electrode lead has 
Sethna describes the electrode configuration for the right ventricle lead but does not explicitly disclose the electrode configuration on the coronary sinus lead. 
However, Sethna suggest that the electrode configuration on the right ventricle lead 110 can be altered to the lead 106 for the coronary sinus ([0025, 0040, 0045]). The prior states that various combinations of the embodiments can be made without departing from scope of the presently disclosed technology ([0045]). This teaching would lead a person having ordinary skill in the art to make the modification of alternating Sethna’s electrode configuration onto to the coronary sinus lead. The advantage of this modification will allow for fixating an electrode to the coronary sinus for treatment. 
	Sethna does not explicitly teach wherein the fixation device is movably arranged in a receptacle arranged in the lead body, so that the fixation device can be extended out of the lead body through an opening in the lead body, the opening being arranged on a distal end of the lead body, and
wherein the lead body has on the distal end of the lead body, a clamping sleeve to lock the fixation device in place, the clamping sleeve forming the said opening and the clamping sleeve being designed to clamp the fixation device, if a mandrel arranged in the lumen is pulled out of the lumen at a proximal end of the lead body.
The prior art by Reddy is analogous to Sethna, as they both teach implantable cardiac leads with fixation mechanisms ([abstract]). 

The prior art by Williams is analogous to Sethna, as they both teach implantable intravascular devices further comprising a lead with a tip that is used for fixation with a tissue (Williams teaches a lead with helical tip [abstract, 0124, 0142]). 
Williams teaches teach wherein the lead body has on the distal end of the lead body, a clamping sleeve to lock the fixation device in place (a separate anchor 16d can be placed on the lead to keep the lead in place and prevent migration of the device [0129, 0144-0146, FIGS. 14C-14F]. The separate anchor 16d is also used in combination with a sleeve or liner when securing the lead device to a vessel [109, FIGS. 14C-14F]), the clamping sleeve forming the said opening and the clamping sleeve being designed to clamp the fixation device (the anchor 16D expands open and clamps the lead device to a vessel [0144-0146, FIGS. 14C-14F]. Figures 14C-14F show the expansion opening of the anchor 16D [0144-0146]), if a mandrel arranged in the lumen is pulled out of the lumen at a proximal end of the lead body (the separate anchor 16d secures the lead device, while the mandrel is withdrawn [0129, 0144-0146]).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to modify Sethna’s fixation device to be . 

11. 	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Sethna et al. in view of Reddy, further in view of Nippoldt et al. (US 2009/0248117 A1).
Regarding claim 16, Sethna in view of Reddy suggests the electrode lead according to claim 1. Sethna and Reddy do not explicitly teach wherein a proximal area of the fixation device is soft annealed, and wherein a distal area of the fixation device is annealed to be less easily deformable than the proximal area of the fixation device.
The prior art by Nippoldt is analogous to Sethna, as they both teach fixation electrodes for stimulation of tissue ([0037]). 
Nippoldt teaches wherein a proximal area of the fixation device is soft annealed, and wherein a distal area of the fixation device is annealed to be less easily deformable than the proximal area of the fixation device (the annealing treatment causes the lead body to have a differing modulus [0026]. This allows one side of the lead body, such as distal end, to be annealed such that it is more flexible or bendable than the proximal end ([0026]).


Statement on Communication via Internet
12. 	Communications via Internet email are at the discretion of the applicant. All Internet communications between USPTO employees and applicants must be made using USPTO tools. Without a written authorization by applicant in place, the USPTO will not respond via Internet email to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence and response will be placed in the appropriate patent application. Except for correspondence that only sets up an interview time, all correspondence between the Office and the applicant including applicant's representative must be placed in the appropriate patent application. If an email contains any information beyond scheduling an interview such as an interview agenda or authorization, it must be placed in the application. For those applications where applicant wishes to communicate with the examiner via Internet communications, e.g., email or video conferencing tools, the following is a sample authorization form which may be used by applicant:
"Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 
Please refer to MPEP 502.03 for guidance on Communications via Internet.

Conclusion
13. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA BRENDON SOLOMON whose telephone number is (571)270-7208.  The examiner can normally be reached on 7:30am -4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on (571)272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/J.B.S./Examiner, Art Unit 3792                                                                                                                                                                                                        
/ANKIT D TEJANI/Primary Examiner, Art Unit 3792